McMurray, Presiding Judge.
The State sought to condemn Jim Riggins, Jr.’s, a/k/a Johnnie Gillard, 1987 Mercedes Benz automobile. The vehicle was allegedly used “to hold, conceal, or facilitate [the] transportation of cocaine, a controlled substance, for the purpose of sale [or] receipt of same in violation of the Georgia Controlled Substances Act.” The case was tried before the court without a jury and judgment was entered for the State on February 23, 1990. On April 2, 1990, Riggins moved for a new trial 38 days after the entry of judgment. The trial court dismissed Riggins’ motion for new trial as untimely. This appeal followed. Held:
In his sole enumeration, Riggins contends the trial court erred “[i]n dismissing [his] motion for new trial as being untimely filed.”
“In any case where a motion for a new trial is made more than 30 days after the entry of judgment on the verdict, some good reason must be shown why the motion was not made within the time allowed by law. Code Ann. §§ 70-301 and 70-303 [now OCGA §§ 5-5-40 and 5-5-41].” Brawner v. Wilkins, 114 Ga. App. 263 (2) (150 SE2d 721). In the case sub judice, Riggins’ appellate counsel explains that the motion for new trial was filed more than 30 days after judgment because of an incorrect hearing date recorded in the trial transcript.
An examination of the trial transcript shows the court reporter incorrectly stated that the trial was conducted on March 2, 1990. However, this is no excuse for the untimely motion for new trial. The time for filing a motion for new trial is calculated from the date of the entry of judgment, not from the time of trial. OCGA § 5-5-40 (a). The judgment clearly showed its date of entry. Consequently, the trial court did not err in dismissing Riggins’ motion for new trial as untimely.

Judgment affirmed.


Car ley, C. J., and Sognier, J., concur.